The petition by the state of Connecticut for certification for appeal from the Appellate Court, 95 Conn. App. 616 (AC 26217), is granted, limited to the following issue:
“Whether the Appellate Court properly concluded that the trial court properly granted the defendant-appellee’s motion to suppress evidence resulting from a warrantless investigatory stop of his vehicle, on the ground that the police officer lacked a reasonable and articulable suspicion of criminal activity to justify the stop?”
Martin Zeldis, public defender, in opposition.
Decided June 29, 2006